          Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 1 of 6




 1 CONTE C. CICALA, State Bar No. 173554
   conte.cicala@clydeco.us
 2 CLYDE & CO US LLP
   101 Second Street, 24th Floor
 3 San Francisco, California 94105
   Telephone: (415) 365-9800
 4 Facsimile: (415) 365-9801

 5 Attorneys for Plaintiff
   AIR EXPRESS INTERNATIONAL USA, INC.
 6 d/b/a DHL GLOBAL FORWARDING

 7

 8                                 UNITED STATES DISTRICT COURT

 9                              NORTHERN DISTRICT OF CALIFORNIA

10

11 AIR EXPRESS INTERNATIONAL USA,                       Case No. 3:19-cv-3933
   INC. d/b/a DHL GLOBAL FORWARDING,
12                                                      COMPLAINT FOR DAMAGES;
                Plaintiff,
13                                                      DEMAND FOR JURY TRIAL
          v.
14
   COMPREHENSIVE TRANSPORTATION
15 SERVICES, INC.; ATS LOGISTICS
   SERVICES, INC., dba, SUREWAY
16 TRANSPORTATION COMPANY; NV
   FREIGHT, INC.; and DOES 1 through 10,
17
                Defendants.
18

19

20             Plaintiff AIR EXPRESS INTERNATIONAL USA, INC. d/b/a DHL GLOBAL
21 FORWARDING (“DGF”) alleges as follows:

22                                           JURISDICTION
23             1.   This is an action between a citizen of Ohio and Florida, on one hand, and citizens
24 of Delaware, Minnesota, Illinois and New Jersey on the other hand, and the matter in controversy

25 exceeds $75,000. This action is within this Court’s diversity jurisdiction pursuant to 28 U.S.C.

26 §1332(a)(2). Additionally, or in the alternative, this action arises under the laws of the United

27 States, including but not limited to 49 U.S.C. §14706, thus giving rise to federal question

28 jurisdiction 28 U.S.C. §1331.

     4553828                                                                         Case No. 3:19-cv-3933
                                        COMPLAINT FOR DAMAGES
                                                                Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 2 of 6




                                                       1                                  INTRADISTRICT ASSIGNMENT
                                                       2             2.   As this involves alleged damage to cargo which was transported by interstate motor

                                                       3 carrier to Newark, California, this action should be assigned to the San Francisco or Oakland

                                                       4 Division of this Court.

                                                       5                                            THE PARTIES
                                                       6             3.   Plaintiff DGF is now and at all times material herein was a corporation duly

                                                       7 organized and existing under the laws of Ohio with its principal place of business in Plantation,

                                                       8 Florida.

                                                       9             4.   Defendant COMPREHENSIVE TRANSPORTATION SERVICES, INC. (“CTS”)

                                                      10 is, on information and belief, a corporation duly organized and existing under the laws of New

                                                      11 Jersey, with its principal place of business in Linden, New Jersey.
                    San Francisco, California 94105




                                                      12             5.   Defendant ATS LOGISTICS SERVICES, INC., dba, SUREWAY
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 TRANSPORTATION COMPANY (“ATS”) is, on information and belief, a corporation duly

                                                      14 organized and existing under the laws of Delaware with its principal place of business in St.

                                                      15 Cloud, Minnesota.

                                                      16             6.   Defendant NV FREIGHT, INC. (“NV FREIGHT”) is, on information and belief, a

                                                      17 corporate duly organized and existing under the laws of Illinois with its principal place of business

                                                      18 in Countryside, Illinois.

                                                      19             7.   The true names and capacities of defendants sued as Does are unknown to plaintiff.

                                                      20 Each of the defendants was, at all times relevant, the agent, employee, joint venturer and/or co-

                                                      21 conspirator of the others and acting in the course and scope of the agency relationship,

                                                      22 employment, joint venture and/or co-conspiracy in performing the acts alleged, and each

                                                      23 defendant has ratified and approved the acts of its agent(s).

                                                      24                                     GENERAL ALLEGATIONS
                                                      25             8.   This case arises out of physical damage and loss to certain cargo said to consist of

                                                      26 Eleven Oracle X6-2 Server Systems, consigned under DGF HAWB IAD9722592 (“Subject

                                                      27 Cargo”), by ORACLE America, Inc. (“Shipper”).

                                                      28

                                                           4553828                                          2                               Case No. 3:19-cv-3933
                                                                                               COMPLAINT FOR DAMAGES
                                                                Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 3 of 6




                                                       1             9.     DGF agreed with Shipper transport the Subject Cargo from Ashburn, Virginia to

                                                       2 Newark, California. DGF, in turn, directly or indirectly contracted with CTS, ATS and NV

                                                       3 Freight (“Defendants”) to carry out the actual transportation of the Subject Cargo by interstate

                                                       4 motor carriage.

                                                       5             10.    The shipping instructions to Defendants, which Defendants accepted, included the

                                                       6 following:

                                                       7             “[…] Full white glove move – need to load at shipper and secure ALL pcs to the sidewall
                                                                     […] These racks will not have factory packaging but are very valuable and cannot fall
                                                       8             over or take any traumatic impacts.”
                                                       9             11.    The Subject Cargo was tendered for carriage by Defendants on or about December
                                                      10 6, 2018 at Ashburn, Virginia, and arrived at its destination in Newark, California on or about

                                                      11 December 11, 2018.
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24 Floor




                                                                     12.    Upon arrival in Newark, California, it was determined that the Subject Cargo had
                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 been seriously damaged (the “Accident”).

                                                      14             13.    The shipping instructions described above were not followed by Defendants, and
                                                      15 Defendants failed to properly load, secure and stow the Subject Cargo during carriage.

                                                      16             14.    After the accident, the Shipper presented a claim to DGF for damage to the Subject
                                                      17 Cargo.

                                                      18             15.    DGF, in turn, tendered the claim to the Defendants hereto to respond, defend,
                                                      19 indemnify and hold it harmless, but the Defendants failed to respond, leaving DGF to resolve the

                                                      20 claim brought by the Shipper.

                                                      21             16.    DGF settled the claim brought by the Shipper for $250,000, incurring damage
                                                      22 thereby, and in addition incurred additional damages including investigation and survey costs,

                                                      23 legal fees and other recoverable costs and expenses.

                                                      24                                      FIRST CLAIM FOR RELIEF
                                                      25                                      (BREACH OF CONTRACT)
                                                      26             17.    DGF incorporates by reference paragraphs 1 to 16.
                                                      27

                                                      28

                                                           4553828                                           3                              Case No. 3:19-cv-3933
                                                                                                COMPLAINT FOR DAMAGES
                                                                Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 4 of 6




                                                       1             18.    Defendants agreed by contract to carry the Subject Cargo from Ashburn, Virginia

                                                       2 to Newark California, in a safe manner, delivering it at the destination in the same good order and

                                                       3 condition under which it was tendered at origin.

                                                       4             19.    While the Subject Cargo was in the custody of defendants, it was damaged, in

                                                       5 breach of Defendants’ obligations in contract.

                                                       6             20.    DGF has been thereby damaged, according to proof.

                                                       7                                    SECOND CLAIM FOR RELIEF
                                                       8                   (INDEMNITY – CARMACK AMENDMENT - 49 U.S.C. §14706 (b))
                                                       9             21.    DGF incorporates by reference paragraphs 1 to 20.

                                                      10             22.    DGF tendered the Subject Cargo to Defendants for interstate carriage by road.

                                                      11             23.    During carriage by Defendants, the Subject Cargo suffered loss or injury.
                    San Francisco, California 94105




                                                      12             24.    As a consequence of same, DGF faced liability and was required to pay Shipper for
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13 the loss, incurring damage as a result, according to proof.

                                                      14             25.    DGF is entitled to recover damages from the Defendants, accordingly.

                                                      15                           THIRD CLAIM FOR RELIEF - ALTERNATIVE
                                                      16                                    (INDEMNITY - NEGLIGENCE)
                                                      17             26.    DGF incorporates by reference paragraphs 1 to 25.

                                                      18             27.    DGF tendered the Subject Cargo to Defendants for carriage and safekeeping and,

                                                      19 upon request, for return in the same good order and condition as when received. Additionally, or

                                                      20 in the alternative, DGF tendered the Subject Cargo to Defendants for arrangement of same,

                                                      21 including ensuring that the Subject Cargo was properly loaded and stowed for carriage in a

                                                      22 manner consistent with the instructions given and that was suitable for the nature of the Subject

                                                      23 Cargo.

                                                      24             28.    Thereafter, Defendant negligently failed to safely carry and keep the Subject Cargo,

                                                      25 and/or failed to ensure the same, resulting in excess of $250,000 in damage.

                                                      26             29.    As a consequence of Defendants’ negligence and/or breach, DGF faced liability to

                                                      27 Shipper and incurred damage as a result, according to proof.

                                                      28

                                                           4553828                                           4                              Case No. 3:19-cv-3933
                                                                                                COMPLAINT FOR DAMAGES
                                                                Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 5 of 6




                                                       1                         FOURTH CLAIM FOR RELIEF - ALTERNATIVE
                                                       2                                               (BAILMENT)
                                                       3             30.   DGF incorporates by reference paragraphs 1 to 29.

                                                       4             31.   DGF tendered merchandise to Defendants for safekeeping and, upon request, for

                                                       5 return in the same good order and condition as when received. Thus, a bailment was created

                                                       6             32.   The Subject Cargo was Defendant’s custody. Damages exceed $250,000.

                                                       7             33.   Defendants breached the bailment contact by not safekeeping the Subject Cargo

                                                       8 and by not being able to deliver it upon request to a designated location in the same good order

                                                       9 and condition as when received.

                                                      10             34.   DGF was damaged thereby, according to proof.

                                                      11                                          PRAYER FOR RELIEF
                    San Francisco, California 94105




                                                      12             WHEREFORE, plaintiff DGF prays judgment as follows:
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13             1.    For damages in excess of $250,000, according to proof.

                                                      14             2.    For interest thereon at the legal rate.

                                                      15             3.    For all costs of suit, attorney fees and other expenses herein incurred;

                                                      16             4.    For such and other relief as the Court may deem proper.

                                                      17 Dated: July 9, 2019                            CLYDE & CO US LLP

                                                      18

                                                      19
                                                                                                        By:      /s/ Conte C. Cicala
                                                      20                                                      Conte C. Cicala
                                                                                                              Attorneys for Plaintiff
                                                      21                                                      AIR EXPRESS INTERNATIONAL USA, INC.
                                                                                                              d/b/a DHL GLOBAL FORWARDING
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4553828                                             5                              Case No. 3:19-cv-3933
                                                                                                 COMPLAINT FOR DAMAGES
                                                                Case 4:19-cv-03933-YGR Document 1 Filed 07/09/19 Page 6 of 6




                                                       1                                       DEMAND FOR JURY TRIAL
                                                       2             Plaintiff hereby demands trial by jury on all issues and matters to which it is entitled.

                                                       3 Dated: July 9, 2019                             CLYDE & CO US LLP

                                                       4
                                                                                                         By:      /s/ Conte C. Cicala
                                                       5
                                                                                                               Conte C. Cicala
                                                       6                                                       Attorneys for Plaintiff
                                                                                                               AIR EXPRESS INTERNATIONAL USA, INC.
                                                       7                                                       d/b/a DHL GLOBAL FORWARDING
                                                       8

                                                       9

                                                      10

                                                      11
                    San Francisco, California 94105




                                                      12
                     101 Second Street, 24 Floor

                      Telephone: (415) 365-9800
CLYDE & CO US LLP
                    th




                                                      13

                                                      14

                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                           4553828                                              6                               Case No. 3:19-cv-3933
                                                                                                  COMPLAINT FOR DAMAGES
